Citation Nr: 0722375	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-22 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the left knee, with mild instability, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO decision which denied 
the veteran's claim for an increased disability evaluation 
for chondromalacia of the left knee, with mild instability, 
currently evaluated as 10 percent disabling.

The veteran was scheduled for a Central Office Board hearing 
in April 2005.  The veteran failed to report to his scheduled 
hearing, and he has not since requested another hearing.  The 
Board may proceed with appellate review. 


FINDING OF FACT

The veteran's chondromalacia of the left knee is manifested 
by slight, but not moderate, instability and evidence of 
arthritis with less than compensable limitation of motion 
with pain.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating 
greater than 10 percent for chondromalacia of the left knee, 
with mild instability, are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (2006). 

2.  The criteria for the assignment of a separate 10 percent 
rating for degenerative joint disease and loss of range of 
motion of the left knee are met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic 
Codes 5003 (2006); Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim(s).  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Letters issued in March, July and September 2006 satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & West Supp. 2006); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio, at 187.  Further, his case was 
subsequently adjudicated in a February 2007 Supplemental 
Statement of the Case (SSOC). 

The VCAA notice provided to the veteran failed to provide 
notice of the fourth element, viz., that the claimant should 
provide any evidence relevant to the claim in his possession 
to VA.  See Pelegrini II, supra.  Failure to provide pre-
adjudicative notice of any of the four elements is presumed 
to create prejudicial error.  See Sanders v. Nicholson, 487 
F.3d 881 (2007).  The Secretary has the burden to show that 
this error was not prejudicial to the veteran.  Id., slip op. 
at 17.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., slip op. at 14; see also Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The subsequent 
letters informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claim.  See 
Pelegrini II, at 120-121.  Accordingly, the Board concludes 
that the failure to provide VCAA compliant notice was 
harmless.  The Board may proceed with consideration of the 
claim on the merits.  See Sanders, supra.   

Further, the RO issued the veteran a letter in September 2006 
which notified him of how VA assigns effective dates and 
ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
He was given an opportunity to respond and the claim was 
readjudicated in a February 2007 SSOC. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2006.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
left knee disability since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The 2006 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination 
must be, and the Board concludes the examination in this case 
is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



The Merits of the Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & West 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
See 38 C.F.R. §§ 4.4, 4.45 (2006); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  See 38 C.F.R. § 4.14 (2006).  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  

During the development of the claim, the veteran participated 
in VA examinations in December 2002 and October 2006.  The 
December 2002 examination report noted the patellar position 
of the left knee to be normal.  There was mild medial 
ligament looseness on abduction strain but anteroposterior 
movement was stable and Lachman's Testing was negative.  X-
ray evidence indicated an essentially normal view with mild 
narrowing of the medial joint space.  The October 2006 
examination report again noted the left knee to be normal in 
appearance without any swelling or deformity.  There was no 
effusion in the knee joint, though the veteran complained of 
pain with patellar compression.  There was mild crepitation 
on movement without any pain.  Anteroposterior movement was 
stable and Lachman's Test was negative.  Pivot shift was 
negative and the joint line was non-tender.  X-rays of the 
left knee revealed mild degenerative changes with slight 
sclerosis of articular margins and narrowing of the medial 
joint space.  The diagnosis was mild degenerative arthritis 
of the left knee without instability.

The veteran currently receives a 10 percent rating for 
chondromalacia of the left knee, with mild instability.  

Lateral instability and recurrent subluxation (dislocation) 
of the knee are rated under provisions found in 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap."  See 
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  This code provides for the assignment of a 
10 percent rating when there is slight recurrent subluxation 
or lateral instability of a knee; a 20 percent rating when 
there is moderate recurrent subluxation or lateral 
instability; and a 30 percent evaluation for severe knee 
impairment with recurrent subluxation or lateral instability.  
Id.  

The Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2006).

As noted above, objective notations of ligament looseness 
were observed when the veteran was examined by VA in December 
2002.  Additionally, it was noted that there was occasional 
locking of the left knee, requiring him to wear a knee brace.  
Although the more current VA examination in October 2006 
reflects a diagnosis of a left knee disability without 
instability, it is also significant that the objective 
findings again included findings of mild looseness of the 
lateral ligaments.  Given such findings, the Board concludes 
that the subluxation and instability of the left knee is no 
more than slight.  The Board finds that the preponderance of 
the evidence is against a showing that the veteran's 
disability rises to the level of "moderate."  See 38 C.F.R. § 
4.71(a), Diagnostic Code 5257 (2006).

VA's General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 
23-97, it was held that a veteran who has arthritis and 
instability of the knee might be rated separately under 
Diagnostic Codes 5003 and 5257, provided that any separate 
rating must be based upon additional disability.  

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

Diagnostic Code 5003 specifies that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The criteria for ratings on limitation of motion of the knee 
are in two groups, limitation of flexion and limitation of 
extension.  Limitation of flexion of a leg warrants a 
noncompensable evaluation if flexion is limited to 60 
degrees, a 10 percent evaluation if flexion is limited to 45 
degrees, a 20 percent evaluation if flexion is limited to 30 
degrees or a 30 percent evaluation if flexion is limited to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2006).  Limitation of extension of a leg warrants a 
noncompensable evaluation if extension is limited to 5 
degrees, a 10 percent evaluation if extension is limited to 
10 degrees, a 20 percent evaluation if extension is limited 
to 15 degrees, a 30 percent evaluation if extension is 
limited to 20 degrees, a 40 percent evaluation if extension 
is limited to 30 degrees or a 50 percent evaluation if 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2006). 

It is also possible to receive separate ratings for 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) for disability of the 
same joint. See VAOPGCPREC 9-2004 (Sept. 17, 2004).

As mentioned above, the veteran has mild degenerative 
arthritis of the left knee, confirmed by x-rays.  During the 
December 2002 VA examination, the veteran's active flexion 
was limited to 120 degrees with complaints of pain at the end 
of the motion.  Passively, range of motion was from zero 
degrees to 130 degrees, also with complaints of pain at the 
end of the motion.  In October 2006, the range of active and 
passive motion was zero to 135 degrees with complaints of 
pain at the end of the motion.  Movement against gravity and 
resistance was strong.  The Board finds that the 
preponderance of the evidence shows that the veteran's left 
knee extension is not limited to 10 degrees and his flexion 
is not limited to 45 degrees.  A compensable rating for 
limitation of motion is not warranted under Diagnostic Codes 
5260 and 5261.

There is evidence of painful motion.  On the December 2002 VA 
examination report, the veteran complained of swelling and 
limitation of motion with pain.  He also indicated difficulty 
climbing stairs and driving long distances made his left knee 
ache.  During the October 2006 VA examination, there were 
complaints of pain on patellar compression.  Resolving doubt 
in the veteran's favor, the Board concludes that there is 
evidence of painful motion of record.  Accordingly, a 10 
percent rating is warranted for degenerative arthritis under 
Diagnostic Code 5003.  38 C.F.R. § 4.59.  The Board has 
considered the veteran's painful motion in assigning a 10 
percent rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Additional Diagnostic Codes provide for additional ratings 
for disabilities of the knees depending on the symptoms 
shown.  Since the record does not show that the veteran's 
left knee disorder involves ankylosis, genu recurvatum, 
symptomatic or removed semilunar cartilage, or tibia and 
fibula impairment, additional ratings for the veteran's left 
knee disorder are not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 (2006).

Accordingly, the Board finds that the criteria for a separate 
10 percent disability rating for degenerative joint disease 
are met.  The criteria for the assignment of a rating in 
excess of 10 percent for chondromalacia of the left knee are 
not met.


ORDER

An increased disability rating, greater than 10 percent for 
chondromalacia of the left knee, with mild instability, is 
denied.

A separate 10 percent disability rating for degenerative 
joint disease of the left knee is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


